Citation Nr: 0842464	
Decision Date: 12/10/08    Archive Date: 12/17/08

DOCKET NO.  06-03 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to a rating higher than 10 percent for anterior 
cruciate ligament reconstruction with partial lateral 
meniscectomy of the right knee.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel




INTRODUCTION

The veteran, who is the appellant, served on active duty from 
July 1978 to July 1984. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in June 2005 of a Regional 
Office (RO) of the Department of Veterans Affairs (VA).


FINDING OF FACT

Before January 20, 2006, moderate knee impairment was not 
demonstrated; from January 20, 2006, moderate knee impairment 
is demonstrated. 


CONCLUSION OF LAW

Before January 20, 2006, the criteria for a rating higher 
than 10 percent rating for anterior cruciate ligament 
reconstruction with partial lateral meniscectomy of the right 
knee had not been met; from January 20, 2006, the criteria 
for a 20 percent rating for anterior cruciate ligament 
reconstruction with partial lateral meniscectomy of the right 
knee have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002 
& Supp. 2008); 38 C.F.R. § 4.71a, Diagnostic Code 5257 
(2008).


Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159. 



Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  

The VCAA notice requirements apply to all five elements of a 
service connection claim.  The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet.App. 473 (2006). 

In a claim for increase, the VCAA notice requirements are the 
type of evidence needed to substantiate the claim, namely, 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Also, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the VA must provide at least 
general notice of that requirement to the claimant.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). 

The RO provided pre- and post- adjudication VCAA notice by 
letters, dated in January 2005 and in March 2006.  The notice 
included the type of evidence needed to substantiate the 
claim for increase, namely, evidence of an increase in 
severity and the effect that the worsening had on employment 
and daily life.  



The veteran was also notified that VA would obtain service 
records, VA records, and records of other Federal agencies, 
and that he could submit other records not in the custody of 
a Federal agency, such as private medical records, or with 
his authorization VA would obtain non-Federal records on his 
behalf.  The notice included the provisions for the effective 
date of the claim and for the degree of disability 
assignable.

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Dingess v. Nicholson, 19 Vet. 
App. 473 (2006) (notice of the elements of the claim); and of 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) (evidence 
demonstrating a worsening or increase in severity of a 
disability and the effect that worsening has on employment 
and daily life, except for general notice of the criteria of 
the Diagnostic Code under which the claimant is rated, which 
consists of a specific measurement or test result). 

To the extent that the VCAA notice of the effective date of 
the claim was provided after the initial adjudication, the 
timing of the notice did not comply with the requirement that 
the notice must precede the adjudication.  As the claim is 
denied, no effective date can be awarded as a matter of law 
and therefore there is no possibility of any prejudice to the 
veteran with respect to the limited timing error. Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

Regarding the VCAA notice requirements about the degree of 
disability assignable and of Vazquez-Flores, pertaining to 
the general notice of the criteria of the Diagnostic Code 
under which the claimant is rated, which consists of a 
specific measurement or test result, at this stage of the 
appeal, when the veteran already has notice of the rating 
criteria in the statement of the case, a reasonable person 
could be expected to understand from the notice what the 
criteria were for rating the 


disability, and further notice of the exact same information 
would not aid in substantiating the claim.  For these reasons 
the content error did not affect the essential fairness of 
the adjudication.  Sanders v. Nicholson, 487 F.3d 881, 888-90 
(2007).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The veteran's representative argued 
that reexamination of the right knee was needed because the 
VA examination of record is too old.  The duty to assist 
includes providing a medical examination when such is 
necessary to make a decision on a claim.  

The duty to assist does not require that a claim be remanded 
solely because of the passage of time since an otherwise 
adequate VA examination was conducted, VAOPGCPREC 11-95, the 
Board is deciding the claim on the current record.  

As the veteran has not identified any additional evidence 
pertinent to his claim, not already of record, and as there 
are no additional records to obtain, the Board concludes that 
no further assistance to the veteran in developing the facts 
pertinent to the claim is required to comply with the duty to 
assist. 

REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The service treatment records show that the veteran injured 
his right knee in service. 

By a rating decision in January 1986, the RO granted service 
connection for a chronic right knee disability and assigned a 
noncompensable disability rating, effective July 1984.  In 
October 1988, the veteran underwent repair of an anterior 
cruciate tear in the right knee and of a torn medial and 
lateral menisci.  

In November 1993, the veteran underwent right cruciate 
ligament reconstruction and by a rating decision in December 
1994, the RO increased the rating to 10 percent, effective 
January 1994.  The veteran submitted the current claim for an 
increased rating in December 2004.  

VA records in December 2003 document the veteran's complaint 
of knee pain.  The veteran stated that he was unable to play 
sports since his knee surgery.  He reported being able to 
walk and climb without much difficulty.  On examination, 
there was no effusion or external joint line tenderness.  
Active range of motion was to 140 degrees.  The collateral 
ligaments were intact.  The Drawer test was positive at 3/4, 
and Lachman test was positive at 4/4.  The McMurray test was 
negative on internal and external rotation.   Weight bearing 
X-rays showed good joint space with no bone spurs.  

On VA examination in September 2005, the veteran complained 
of pain at rest, a crackling sensation, occasional swelling, 
pain to the lateral aspect of the knee, mild weakness, and 
stiffness when swollen.  He reported periods of flare-ups of 
pain rated as 6 to 7 out of 10, occurring twice a year and 
lasting about 3 days.  The veteran indicated that the flare-
ups did not impair his daily functional activities for self-
care.  He denied any known precipitating factors, and 
reported using a cane and knee brace when the pain flared-up.  
The veteran denied episodes of dislocation, recurrent 
sublaxation, or inflammatory arthritis.  He related that his 
right knee condition did not impair his ability to perform 
his job, but the flare-ups made it difficult.  He had not 
missed any time from work due the right knee condition.              

The examiner noted that Drawer and McMurray tests were 
negative.  The neurovascular system was intact.  The veteran 
had a mild antalgic gait.  On physical examination, knee 
extension was to zero degrees and flexion was to 120 degrees 
without pain.  Range of motion was not additionally limited 
by pain, fatigue, incoordination, weakness, or lack of 
endurance following repetitive use.  



On evaluation by a private physician on January 20, 2006, the 
veteran related doing a lot of walking and climbing as part 
of his work duties.  He complained that in the previous year 
or two he had noticed increased feeling of sloppiness in his 
knee along with pain.  He also felt his gait had changed.  X-
rays revealed mild arthritic changes.  Range of motion of the 
right knee was zero to 140 degrees.  He had 2+ anterior 
Drawer sign, a positive pivot shift, and a positive Lachman's 
test.  No effusion was demonstrated.  There was no swelling 
or tenderness.  The veteran walked with a slight limp on the 
right.  The clinician diagnosed chronic instability of the 
right knee due to anterior cruciate ligament with associated 
degenerative arthritis of the right knee.  The examiner noted 
residual atrophy and instability of the right knee.  

General Rating Principles

Disability ratings are determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  The percentage rating in the Rating Schedule 
represents, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations. 
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

VA has a duty to consider all regulations that are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.



Rating factors for a disability of the musculoskeletal system 
included functional loss due to pain supported by adequate 
pathology and evidenced by visible behavior of the claimant 
undertaking the motion, weakened movement, excess 
fatigability, swelling and pain on movement.  38 C.F.R. §§ 
4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Also 
with any form of arthritis, painful motion is factor to be 
considered.  38 C.F.R. § 4.59.

The Board will consider whether separate ratings may be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings," whether it is an initial 
rating case or not.  Fenderson v. West, 12 Vet. App. 119, 
126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The service-connected right knee disability is currently 
rated 10 percent under Diagnostic Code 5257 for instability.  
Under Diagnostic Code 5257, the criteria for the next higher 
rating, 20 percent, are moderate recurrent sublaxation or 
lateral instability.  The criteria for the next higher 
rating, 30 percent, are severe recurrent sublaxation or 
lateral instability

Under Diagnostic Code 5010, traumatic arthritis is rated as 
degenerative arthritis under Diagnostic Code 5003.  Under 
Diagnostic Code 5003, degenerative changes established by X- 
ray findings are rated on the basis of limitation of motion 
under the appropriate Diagnostic Codes for the specific joint 
involved.

Diagnostic Codes 5260 and 5261 are used to rate limitation of 
flexion and of extension of the knee.

Under Diagnostic Code 5260, limitation of flexion to 60 
degrees is rated noncompensable or zero percent, flexion 
limited to 45 degrees is rated 10 percent, and flexion 
limited to 30 degrees is rated 20 percent. 

Under Diagnostic Code 5261, limitation of extension to 5 
degrees is noncompensable or zero percent.  Extension limited 
to 10 degrees is 10 percent disabling. 

Normal range of motion of a knee is from zero degrees of 
extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate 
II.

Analysis

On VA examination in September 2005, the veteran denied 
episodes of dislocation, recurrent sublaxation, or 
inflammatory arthritis.  He related that his right knee 
condition did not impair his ability to perform his job, but 
the flare-ups made it difficult.  He had not missed any time 
from work due the right knee condition. 

The examiner noted that Drawer and McMurray tests were 
negative.  The neurovascular system was intact.  The veteran 
had a mild antalgic gait.  On physical examination, knee 
extension was to zero degrees and flexion was to 120 degrees 
without pain.  Range of motion was not additionally limited 
by pain, fatigue, incoordination, weakness, or lack of 
endurance following repetitive use.  As moderate impairment 
due to recurrent sublaxation or lateral instability was not 
shown, the criteria for a higher rating under Diagnostic Code 
5257 before January 20, 2006, have not been met.  

As for limitation of motion, flexion was to 120 degrees 
without pain with no additionally limitation by pain, 
fatigue, weakness, or lack of endurance following repetitive 
use, and as 120 degrees of flexion is greater than flexion 
limited to 45 degrees, the criteria for a separate rating 
under Diagnostic Code 5260 have not been met.  As for 
extension, extension was normal or to 0 degrees without pain 
with no additionally limitation by pain, fatigue, weakness, 
or lack of endurance following repetitive use, and as 0 
degrees of extension is greater than extension limited to 10 
degrees, the criteria for a separate rating under Diagnostic 
Code 5261 have not been met.  For these reasons, a separate 
rating under either Diagnostic Code 5260 or 5261 is not 
warranted before January 20, 2006.



On evaluation by a private physician on January 20, 2006, the 
veteran complained of an increase of instability along with 
pain.  He also felt his gait had changed. Range of motion of 
the right knee was zero to 140 degrees.  He had 2+ anterior 
Drawer sign, a positive pivot shift, and a positive Lachman's 
test.  The veteran walked with a slight limp on the right.  
The physician noted residual atrophy and instability of the 
right knee.

The findings of a positive Drawer sign, a positive pivot 
shift, and a positive Lachman's test along with a slight limp 
and residual atrophy support a finding of moderate knee 
impairment due to instability under Diagnostic Code 5257, but 
severe instability, the criteria for the next higher rating 
is not shown. 

Range of motion was from zero to 140 degrees.  As 140 degrees 
of flexion is greater than flexion limited to 45 degrees, the 
criteria for a separate rating under Diagnostic Code 5260 
have not been met.  As for extension, extension was normal or 
to 0 degrees, and as 0 degrees of extension is greater than 
extension limited to 10 degrees, the criteria for a separate 
rating under Diagnostic Code 5261 have not been met.  For 
these reasons, a separate rating under either Diagnostic Code 
5260 or 5261 is not warranted from January 20, 2006.

ORDER

Before January 20, 2006, a rating higher than 10 percent 
rating for anterior cruciate ligament reconstruction with 
partial lateral meniscectomy of the right knee is denied.

From January 20, 2006, a 20 percent rating for anterior 
cruciate ligament reconstruction with partial lateral 
meniscectomy of the right knee is granted, subject to the law 
and regulations, governing monetary benefits.


___________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


